  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 1 of 7


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CODY W. PHELPS,

                         Plaintiff,

                    v.                       CAUSE NO. 3:19-CV-331-RLM-MGG

 LT. McNEAL and A. GORDON,

                         Defendants.

                                 OPINION AND ORDER

      Cody Phelps, a prisoner without a lawyer, is proceeding in this case on two

claims: “against Lieutenant McNeal on an Eighth Amendment claim for money

damages for subjecting him to hazardous conditions by returning him to his cell on

January 31, 2019,” and “against Sergeant Gordon on an Eighth Amendment claim

for money damages for acting with deliberate indifference to serious medical needs

by denying his request to return to the medical unit on January 31, 2019[.]” ECF 10

at 4-5. The defendants filed a motion for summary judgment. ECF 30. The time for

further briefing has passed, so the court will decide the defendants’ summary

judgment motion.



                                       I.   FACTS

      Mr. Phelps was hurt when a shelf fell from the wall in his cell and hit him on

the head. Mr. Phelps had a wound on his right temple about two-and-a-half inches

long. Id. Mr. Phelps reported the injury and Lt. Neal took him to medical about half
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 2 of 7


an hour later. Medical staff treated Mr. Phelps with a bandage and released him. Lt.

McNeal escorted Mr. Phelps back to the cell block and returned him to his same cell,

where he was kept for seven hours. Mr. Phelps’s bandage fell off when he took his hat

off upon returning to his cell. Mr. Phelps asked a correctional officer if he could go

back to the medical unit. Sgt. Gordon called the medical unit and asked if Mr. Phelps

should return because his bandage had fallen off, and the medical personnel informed

her it wasn’t necessary for Mr. Phelps to return because they had just treated him

and they would send more bandages to his cell instead. Sgt. Gordon didn’t take Mr.

Phelps back to the medical unit. Mr. Phelps was eventually moved to a different cell

while the damaged shelf in his cell was repaired. It’s unclear whether Mr. Phelps was

returned to the same cell after the shelf was repaired. Neither side disputes these

facts, and the courts accepts them as undisputed.

      The defendants submitted photos of Mr. Phelps’s injury and the condition of

his cell. Mr. Phelps responds (the court accepts as undisputed) that these photos were

taken seven hours after he returned to his cell from medical. Mr. Phelps also asserts

that the photos are deceptive because they are in black and white, but the court has

received color copies of the photos. Lastly, Mr. Phelps asserts there’s a photo missing,

but he hasn’t provided the photo and didn’t explain what that photo would have

shown.



                                    II.   ANALYSIS

                              STANDARD OF REVIEW




                                           2
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 3 of 7


       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light

most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003). A party opposing a

properly supported summary judgment motion can’t rely merely on allegations or

denials in its own pleading, but rather must “marshal and present the court with the

evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying on mere speculation or conjecture

will not suffice.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir.

2009). Summary judgment “is the put up or shut up moment in a lawsuit . .

..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).



      i.     CONDITIONS-OF-CONFINEMENT CLAIM AGAINST LT. McNEAL

       The Eighth Amendment requires prison officials “must provide humane

conditions of confinement . . . and must ‘take reasonable measures to guarantee the

safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson

v. Palmer, 468 U.S. 517, 526–527 (1984)). Conditions of confinement must be severe

to support an Eighth Amendment claim. “[T]he prison officials’ act or omission must

result in the denial of ‘the minimal civilized measure of life’s necessities.’” Id. at 834.


                                            3
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 4 of 7


The Eighth Amendment only protects prisoners from conditions that “exceed

contemporary bounds of decency of a mature, civilized society.” Jackson v.

Duckworth, 955 F.2d 21, 22 (7th Cir. 1992). In other words, “[a]n objectively

sufficiently serious risk is one that society considers so grave that to expose any

unwilling   individual    to   it   would       offend   contemporary   standards     of

decency.” Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (quotation marks

and citations omitted).

      Mr. Phelps was granted leave to proceed “against Lieutenant McNeal on an

Eighth Amendment claim for money damages for subjecting him to hazardous

conditions by returning him to his cell on January 31, 2019,” after he returned from

medical. ECF 10 at 4. It is undisputed that Mr. Phelps was hurt when a shelf fell

from his cell wall and that Lt. McNeal returned Mr. Phelps to the same cell after he

received treatment. Mr. Phelps does not argue that the damaged shelf posed any

continuing threat after he was returned to his cell. Instead, he argues the cell was

unsafe because it had deteriorating concrete, the ceiling was “tore up,” and the ceiling

had collapsed on another offender in 2008. Sgt. Gordon attests that Mr. Phelps’ cell

was in its normal working condition except for the damaged shelf and there was no

indication the ceiling was caving in or debris had fallen that would endanger

Mr. Phelps. Mr. Phelps responds that the photos show “part of the ceiling missing.”

The photos accompanying the summary judgment motion show only that the ceiling

had chipped paint; they don’t show any deformities that could have posed a threat to

Mr. Phelps. Scott v. Harris, 550 U.S. 372, 380-81 (2007) (holding that “[w]hen




                                            4
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 5 of 7


opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment”). Mr.

Phelps’s assertion that the ceiling previously collapsed in 2008 does not show that

the ceiling continued to pose a threat in January 2019. The record doesn’t indicate

that the ceiling posed any threat to Mr. Phelps and shows only that Mr. Phelps was

held in a cell without a shelf, which didn’t deny him the “minimal civilized measure

of life’s necessities.” See Farmer v. Brennan, 511 U.S. at 834. Summary judgment is

warranted in favor of Lt. McNeal on this claim.



      ii.    DELIBERATE INDIFFERENCE CLAIM AGAINST SGT. GORDON

      Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must

satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. at 834. A medical need is “serious”

if it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong,

the plaintiff must establish the defendant “acted in an intentional or criminally

reckless manner, i.e., the defendant must have known that the plaintiff was at serious

risk of being harmed and decided not to do anything to prevent that harm from

occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d


                                          5
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 6 of 7


469, 478 (7th Cir. 2005) (internal quotation marks, brackets, and citations

omitted). “If a prisoner is under the care of medical experts a non-medical prison

official will generally be justified in believing that the prisoner is in capable

hands.” Greeno v. Daley, 414 F.3d at 656 (ellipsis omitted) (quoting Spruill v. Gillis,

372 F.3d 218, 236 (3rd Cir. 2004)).

      Mr. Phelps was granted leave to proceed against Sgt. Gordon for “acting with

deliberate indifference to serious medical needs by denying his request to return to

the medical unit on January 31, 2019[.]” ECF 10 at 5. It is undisputed that Sgt.

Gordon contacted the medical unit after Mr. Phelps’s bandage fell off and the medical

personnel told her that it was unnecessary for Mr. Phelps to return and they would

send additional bandages to his cell. Mr. Phelps responds that “any lay person” could

see he required stitches, not just a bandage, and that Sgt. Gordon knew he needed

stitches because she is the mother of several children. But the facility’s medical staff,

not Sgt. Gordon, decided to treat Mr. Phelps’ injury with a bandage. Sgt. Gordon

attests she didn’t see Mr. Phelps as needing immediate medical attention because she

knew he had just received treatment from the medical staff and she relied upon their

judgment. Because it is undisputed that Sgt. Gordon relied on the expertise of the

medical staff in determining that Mr. Phelps received appropriate treatment for his

injury, no reasonable jury could conclude she was deliberately indifferent to Mr.

Phelps’s injury. See Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009) (“A

layperson’s failure to tell the medical staff how to do its job cannot be called deliberate




                                            6
  USDC IN/ND case 3:19-cv-00331-RLM document 55 filed 07/26/21 page 7 of 7


indifference”). Summary judgment is thus warranted in favor of Sgt. Gordon on this

claim.

         For these reasons, the court:

         (1) GRANTS the defendants’ summary judgment motion (ECF 30); and

         (2) DIRECTS the clerk to enter judgment in favor of the defendants and

            against Cody Phelps.

         SO ORDERED on July 26, 2021

                                              /s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         7
